UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2013 o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number000-54277 BANJO & MATILDA, INC. (Exact name of registrant as specified in its charter) Nevada 27-1519178 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 76 William Street Paddington NSW 2021 Australia (Address of principal executive offices and zip code) +61 2 8069-2665 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of February 14, 2014, the Registrant had outstanding 27,836,484 shares of common stock. BANJO & MATILDA, INC. FORM 10-Q TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PART I FINANCIAL INFORMATION 2 Item 1. Financial statements 4 CONSOLIDATED BALANCE SHEETS 5 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME 6 CONSOLIDATED STATEMENT OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1A. Risk Factors 25 Item 6. Exhibits 25 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains certain statements of a forward-looking nature. Such forward-looking statements, including but not limited to statements regarding projected growth, trends and strategies, future operating and financial results, financial expectations and current business indicators are based upon current information and expectations and are subject to change based on factors beyond the control of the Company. Forward-looking statements typically are identified by the use of terms such as “look,” “may,” “should,” “might,” “believe,” “plan,” “expect,” “anticipate,” “estimate” and similar words, although some forward-looking statements are expressed differently. The accuracy of such statements may be impacted by a number of risks and uncertainties that could cause actual results to differ materially from those projected or anticipated, including but not limited to those set forth herein and in our Current Report on Form 8-K filed on November 18, 2013. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Except as required by the federal securities laws, we undertake no obligation to update forward-looking information. Nonetheless, the Company reserves the right to make such updates from time to time by press release, periodic report or other method of public disclosure without the need for specific reference to this Report. No such update shall be deemed to indicate that other statements not addressed by such update remain correct or create an obligation to provide any other updates. 3 PART IFINANCIAL INFORMATION Item 1. Financial statements BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheet 5 Consolidated Statement of Operations and Comprehensive Income (Loss) 6 Consolidated Statement of Cash Flows 7 Notes to Consolidated Financial Statements 8 4 BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net Inventory Other assets TOTAL CURRENT ASSETS NON-CURRENT ASSETS Intangible assets Other receivable Property, plant and equipment TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Trade and other payables $ $ Trade financing Accrued interest Loan payable - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Loan from related parties TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.00001 par value, 100,000,000 shares authorized and 1,000,000 and 0 shares issued and outstanding, respectively 10 - Common stock, $0.00001 par value, 100,000,000 shares authorized and 27,036,484 and 18,505,539 shares issued and outstanding, respectively Additional paid in capital Other accumulated comprehensive gain Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements 5 BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Three Monthed Ended Six Monthed Ended December 31, December 31, December 31, December 31, Revenue $ Cost of sales Gross profit Payroll and employee related expenses Administration expense Marketing expense Occupancy expenses Depreciation and amortization expense Income from operations ) ) Other Income (Expense) Other income - (6
